Citation Nr: 1008131	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left thigh, to include a total left knee 
arthroplasty, status post-revision, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the benefits sought on appeal.

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge via video conference in February 2006 
regarding his symptomatology.  A transcript of the 
proceedings is associated with the claims file.

In a decision dated in July 2008, the Board denied the 
Veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
August 2009, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order dated in August 2009, the Court 
granted the Motion, vacated the July 2008 Board decision, and 
remanded the case to the Board for further appellate review 
consistent with the Motion.

The issue of entitlement to an increased rating for the 
residuals of a gunshot wound of the left leg is addressed in 
the REMAND portion of the document below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The preponderance of the probative evidence indicates the 
Veteran has a confirmed diagnosis of PTSD which is medically 
linked with a confirmed stressor.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the requirements for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and 
assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et 
seq., would serve no useful purpose.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

If a veteran did not engage in combat with the enemy, or if 
the claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Analysis

In an April 2007 remand, the Board noted the confirmed in-
service stressor of a non-combat gunshot wound sustained 
during one of the Veteran's tours in Vietnam, and instructed 
the AMC to obtain a medical nexus opinion as to any linkage 
between the Veteran's claimed PTSD and his gunshot wound.  
The Board noted in the July 2008 decision that the gunshot 
wound was the Veteran's only confirmed stressor and-further, 
it became the only stressor he relied on.

A July 2007 VA examination report notes the examiner, 
following a mental status examination, rendered an Axis I 
diagnosis of recurrent major depression, moderate to 
moderately severe in nature and a history of PTSD.  (Emphasis 
added).  Significantly, the examiner opined it was less 
likely than so, that is, less than a 50 percent probability, 
that the Veteran's depression is a result of the injuries he 
sustained in Vietnam.

In the Motion, however, the parties agreed the 2007 examiner 
did not comply with the remand, in that he did not opine 
whether the Veteran's PTSD was medically linked to the 
gunshot wound.  Apparently the parties placed minimal, if 
any, emphasis on the fact the examiner did not in fact 
diagnose PTSD.  Nonetheless, in light of subsequent events, 
the Board determines no useful purpose would be served by 
another remand for the examiner to comment on or clarify the 
findings and opinion in the 2007 examination.

In the July 2008 decision the Board referred an informal 
claim for service connection for diabetes mellitus, which a 
January 2008 rating decision granted, to include related 
peripheral neuropathy of each lower extremity.  The Veteran 
subsequently claimed service connection for depression 
secondary to his diabetes mellitus, for which an examination 
was arranged.  A December 2008 examination report notes the 
examiner rendered Axis I diagnoses of chronic PTSD, and a 
severe major depressive disorder without psychotic features.  
Contrary to the examiner's opinion at the 2007 examination, 
the examiner opined the depression developed secondary to the 
PTSD, which was associated with the military stressor.

The December 2008 examination was conducted by a 
psychologist, whereas the 2007 examination was conducted by a 
psychiatrist.  Further, the December 2008 examination report 
notes the examiner did not have access to the claims file, 
while the 2007 examiner had the claims file and noted he 
reviewed it.  The examiner at the 2008 examination also noted 
the Veteran's gunshot wound as combat-related, though the 
Veteran did not describe it as a combat wound.  These factors 
notwithstanding, the Board will not venture into the relative 
qualifications of a psychologist versus those of a 
psychiatrist, as the psychologist conducted the Beck 
Depression Inventory and interpreted the Veteran's results.  
This is an area where the psychiatrist would have relied on a 
psychologist's expertise and experience in any event.  The 
psychologist deemed the Veteran's results valid and opined 
they suggested PTSD, as the DSM-IV diagnostic criteria were 
met.
As noted above, the Veteran is now service connected for 
depression.  The rating criteria are the same for all 
acquired mental disorders.  See 38 C.F.R. § 4.130.  In light 
of all these factors, the current state of the evidence is at 
least in equipoise.  Given these circumstances, the Board 
allows the benefit sought on appeal.  38 C.F.R. §§ 3.102, 
3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The July 2008 Board decision noted the 2006 revision of the 
Veteran's left total knee replacement.  The Parties agreed in 
the August 2009 Motion, however, that there is a question as 
to whether the revision was tantamount to a second total knee 
replacement.  The March 2006 operation report of the revision 
is not of record.  It must be obtained to make that 
determination.  Although the Motion notes the Board is to 
obtain the operation report and determine if the procedure 
constituted a second total replacement, it is silent as to 
whether the Veteran waived initial RO review and 
consideration of the report once it is obtained.  See 
38 C.F.R. § 20.1304.  The Motion also noted the possible 
application of a separate rating for instability of the left 
knee.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), for an increased rating claim, to 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim on appeal.

2.  After the above is complete, the 
AMC/RO will obtain the Operation Report of 
the March 2006 surgical revision of the 
left total knee replacement and associate 
it with the claims file.

3.  The AMC/RO should also contact the 
Veteran and obtain the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for his post-operative 
left knee disability since July 2008.  
After the Veteran has signed the 
appropriate releases, any records not 
already in the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  After all of the above is complete, the 
Veteran should be afforded a VA 
orthopedic/muscle examination to determine 
the current severity of the Veteran's 
service connected left knee disorder.  The 
claims folder must be made available to the 
examiner for review as part of the 
examination.  All indicated diagnostic 
tests should be conducted.

The Board requests the examiner opine and 
comment specifically on the following:

(a)  After reviewing the March 2006 
Operation Report of the surgical 
revision of the left knee total knee 
replacement, please address whether that 
surgery involved the replacement of at 
least half of the joint by a prosthesis?  
Please explain the rationale for any 
opinion offered.

(b)  After reviewing the treatment 
records and examination reports dated 
since October 2003, do they indicate or 
show chronic left knee instability?  Is 
there medical evidence of impairment of 
the left femur?  If so, please describe 
explain the extent of any impairment and 
the related symptomatology.

(c)  From the examiner's review of the 
claims file, do residuals of the 
Veteran's in-service gunshot wound 
include injury to either Muscle Group 
XIII, XIV, or both?  If so, to what 
extent?

In addition to addressing the range of 
motion of the left knee, the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the left knee due to pain/painful 
motion, weakness or premature fatigability, 
incoordination, limited or excess movement, 
etc., including at times when the Veteran's 
symptoms are most prevalent - such as 
during flare-ups or prolonged use.  If 
possible, these findings should be 
portrayed in terms of degrees of additional 
loss of motion.  Further, if chronic 
painful motion or weakness is indicated by 
the objective findings on clinical 
examination, does the examiner assess 
either as severe?

5.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the AMC/RO must review the 
claims files and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  Further, 
the AMC/RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.

7.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


